Exhibit 10.6

 

Execution copy

 

Dated May 26, 2003

 

SHURGARD SELF STORAGE INC.

 

and

 

CRESCENT EURO SELF STORAGE INVESTMENTS SARL

 

PUT AND CALL OPTION AGREEMENT

with respect to bonds issued by First Shurgard Finance Sàrl

 

LOGO [g86724sig.jpg]

 

Rue Brederode 13

B - 1000 Brussels

 

Telephone (32-2) 501 94 11

Facsimile (32-2) 501 94 94



--------------------------------------------------------------------------------

PUT AND CALL OPTION AGREEMENT

 

BETWEEN:   (1)    Shurgard Storage Centers Inc., a company organized and
existing under the laws of Washington, having its registered office at Valley
Street 1155, Suite 400, 98109 Seattle WA, USA,          represented for the
purposes of this Put and Call Option Agreement by Mr. Harrell L. Beck,         
hereinafter referred to as “Shurgard”; AND:   (2)    Crescent Euro Self Storage
Investments Sàrl, a company organised and existing under the laws of Luxembourg,
having its registered office at 291, route d’Arlon, L-1150 Luxembourg, to be
registered with the Luxembourg register of commerce and companies,         
represented for the purposes of this Put and Call Option Agreement by Asim
Zafar, Muhannad M. Abulhasan and/or Henry Thompson,,          hereinafter
referred to as “Luxco”;

 

WHEREAS

 

(A) Shurgard Self Storage SCA and Luxco have entered into a Joint Venture
Agreement with respect to First Shurgard SPRL on 20 December 2002, as amended
from time to time (the “JV Agreement”).

 

(B) Pursuant to Clause 4.4.2. of the JV Agreement, Shurgard Self Storage SCA and
Luxco are obliged to subscribe to a capital increase of up to EUR 10,000,000 in
the Belgian joint venture company First Shurgard SPRL if so required in the
credit facilities granted to the joint venture company First Shurgard SPRL; 20%
of this amount must be paid up by Shurgard Self Storage SCA and 80% by Luxco.

 

(C) First Shurgard Finance Sàrl, has been established as a Luxembourg subsidiary
of First Shurgard SPRL.

 

(D) As required by a credit facility granted by Société Générale to First
Shurgard Finance Sàrl, Shurgard has entered into a Subscription Agreement with
First Shurgard Finance Sàrl on May 26, 2003 (the “Subscription Agreement”) in
which Shurgard undertakes to subscribe – at the request of First Shurgard
Finance Sàrl - to bonds issued by First Shurgard Finance Sàrl in an amount of up
to USD 13,000,000 in case of an Event of Default (as defined in the Subscription
Agreement).

 

(E) Shurgard Self Storage SCA, Shurgard and Luxco agree that (i) the credit
facility granted by Société Générale to First Shurgard Finance Sàrl is included
in the definition of Credit Facilities in the JV Agreement, (ii) the requirement
referred to under (D) is a requirement as referred to in Clause 4.4.2. of the JV
Agreement, and (iii) Shurgard shall perform Shurgard Self Storage SCA ‘s
obligations under Clause 4.4.2. of the JV Agreement.

 

(F) Since Luxco is not a party to the Subscription Agreement, the Parties
decided to enter into this Put and Call Option Agreement to achieve the 80 % /
20% split, as provided for in Clause 4.4.2. of the JV Agreement.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, the Parties have agreed as follows:

 

1 Definitions - Interpretations

 

1.1 For the purposes of this Put and Call Option Agreement, the following terms
shall have the meanings specified or referred to in this Clause 1.1:

 

“Bonds” means the unsecured bonds in the aggregate principal amount of up to USD
13,000,000, in registered form, to be issued by the Issuer and to be subscribed
by Shurgard pursuant to the Subscription Agreement (and the Terms and Conditions
attached thereto) and represented by 13,000 bonds and any and each bond
individually.

 

“Exercise Notification” has the meaning set out in Clause 2.4.

 

“Exercise Price” has the meaning set out in Clause 2.3.

 

“Fair Market Value” has the meaning set out in the JV Agreement.

 

“Issue Price” means USD 1,000 per Bond, which Shurgard must pay at subscription
of the Bonds, being 100% of their Face Value.

 

“Issuer” means First Shurgard Finance Sàrl, a company organised and existing as
a société à responsabilité limitée under the laws of the Grand-Duchy of
Luxembourg, having its registered office at 291, route d’Arlon, L-1150
Luxembourg, registered with the Luxembourg register of commerce and companies
under the number B-93014.

 

“JV Agreement” means the joint venture agreement with respect to First Shurgard
SPRL entered into between Shurgard and Luxco on 20 December 2002, as amended
from time to time.

 

“Parties” means the parties mentioned above as well as any other person who may
in the future become a party to this Put and Call Option Agreement.

 

“Put Option” has the meaning set out in Clause 2.1.

 

“Relevant Bonds” has the meaning set out in Clause 2.3.

 

“Shares” means all or part of the registered shares representing the registered
capital of First Shurgard SPRL, having its registered office at Quai du Commerce
48, 1000 Brussels and registered with the commercial register of Brussels under
number 665.404, including voting and non-voting shares.

 

“Subscription Agreement” means the subscription agreement entered into between
Société Générale, First Shurgard Finance Sàrl and Shurgard on May 26, 2003, a
copy of which is attached hereto as Annex 1.

 

1.2 Subject to Clause 1.1. of this Put and Call Option Agreement and unless
otherwise defined herein, the defined terms (i.e., the terms with a capital
letter as first letter) used in this Put and Call Option Agreement shall have
the same meaning as defined in the Subscription Agreement.

 

1.3 Interpretation

 

  1.3.1 The titles and headings included in this Put and Call Option Agreement
are for convenience only and do not express in any way the intended
understanding of the Parties. They shall not be taken into account in the
interpretation of the provisions of this Put and Call Option Agreement.

 

2



--------------------------------------------------------------------------------

  1.3.2 The Annexes to this Put and Call Option Agreement form an integral part
thereof and any reference to this Put and Call Option Agreement includes the
Annexes and vice versa.

 

  1.3.3 The words “herein”, “hereof”, “hereunder”, hereby”, “hereto”, “herewith”
and words of similar import shall refer to this Put and Call Option Agreement as
a whole and not to any particular clause, paragraph or other subdivision.

 

  1.3.4 The words “include”, “includes”, including” and all forms and
derivations thereof shall mean including but not limited to.

 

  1.3.5 All terms defined in this Put and Call Option Agreement shall have the
same meaning regardless of whether they are used in the singular or plural
number.

 

  1.3.6 Unless otherwise provided herein, all references to a fixed time of a
day shall mean Brussels time.

 

2 Put Option – Call Option - Exercise Price

 

2.1 Luxco irrevocably grants Shurgard the right to sell, at the Exercise Price,
to Luxco up to 80% of the Bonds subscribed and fully paid up by Shurgard at any
time pursuant to the Subscription Agreement (the “Put Option”).

 

2.2 Shurgard irrevocably grants Luxco the right to purchase, at the Exercise
Price, from Shurgard up to 80% of the Bonds subscribed and fully paid up by
Shurgard at any time pursuant to the Subscription Agreement (the “Call Option”).

 

2.3 The price for the Bonds sold by Shurgard to Luxco pursuant to Clause 2.1 or
2.2 (the “Relevant Bonds”) shall be equal to the aggregate Issue Price of the
Relevant Bonds, increased by the accrued Interest on the Relevant Bonds up to
the date of the Exercise Notification (the “Exercise Price”). If the principal
amount of a Relevant Bond and/or the accrued interest on such Relevant Bond has
already been repaid to Shurgard prior to the date of transfer of the Relevant
Bonds in accordance with Clause 3.2, the Exercise Price shall be reduced
accordingly.

 

2.4 The Put Option can be exercised by Shurgard, fully or partially, at any time
during the term of this Put and Call Option Agreement.

 

The Call Option can be exercised by Luxco, fully or partially, at any time
during the term of this Put and Call Option Agreement.

 

If Shurgard or Luxco wishes to exercise the Put Option, respectively the Call
Option, the exercising Party hall notify the other Party thereof in writing in
accordance with Clause 6.4 (the “Exercise Notification”).

 

2.5 Each Exercise Notification must contain the following information:

 

  2.5.1 the number of Bonds subscribed by Shurgard pursuant to the Subscription
Agreement up to the date of the Excercise Notification;

 

  2.5.2 if applicable, the number of Bonds already sold to Luxco pursuant to a
previous exercise of the Put Option or the Call Option;

 

  2.5.3 the number of Relevant Bonds;

 

  2.5.4 the Exercise Price for the Relevant Bonds.

 

3



--------------------------------------------------------------------------------

3 Payment of the Exercise Price - Transfer of ownership

 

3.1 Within five (5) business days following the date of the Exercise
Notification, Luxco shall pay the Exercise Price to Shurgard by SWIFT wire
transfer to the bank account designated by Shurgard in the Exercise
Notification.

 

3.2 The ownership of the relevant Bonds shall be transferred to Luxco upon
receipt by Shurgard of the full amount of the Exercise Price. The Relevant Bonds
shall be transferred together with all rights and obligations attaching thereto,
as set out in the Subscription Agreement (and the Terms and Conditions attached
thereto).

 

3.3 The transfer of the Relevant Bonds shall be effected through the
registration of the transfer in the Issuer’s bond register. The Parties shall
fully co-operate to comply with all registration and other formalities that are
necessary to implement the transfer of the Relevant Bonds.

 

3.4 If Luxco fails to comply with its obligation to pay the Exercise Price as
provided in Clause 3.1, Shurgard shall send a formal notice to Luxco (the
“Formal Notice”) on or after the date of expiration of the payment due date
requesting this payment within 5 (five) business days from the receipt of the
Formal Notice (the “Extended Payment Due Date”).

 

If Luxco still fails to pay the Exercise Price on the Extended Payment Due Date,
Luxco shall be liable to Shurgard for interest on the late payment of the
Exercise Price accruing at a rate equal to 10 % per annum from the Extended
Payment Due Date until such payment is made (“Default Interest”).

 

Without prejudice to the other remedies mentioned herein, if Luxco still fails
to pay the Exercise Price on the Extended Payment Due Date, all dividend and
liquidation rights attached to Luxco Shares shall be automatically assigned to
Shurgard as of the Extended Payment Due Date until Luxco has paid the Exercise
Price and Default Interest. Shurgard shall be entitled to notify First Shurgard
SPRL of such assignment pursuant to article 1690 of the Belgian Civil Code.

 

Without prejudice to the other remedies mentioned herein, if Luxco still fails
to comply with its obligation to pay the Exercise Price within forty (40)
business days (the “Period”) after the Extended Payment Due Date, Shurgard shall
have the right to purchase (the “Purchase Option”) all or part of the Shares
held by Luxco for a price per Share equal to the lower of (i) the then par
value, or (ii) 90% of the Fair Market Value. To be valid, the Purchase Option
must be exercised not later than three months after the Extended Payment Due
Date. Notwithstanding the exercise of the Purchase Option, Luxco remains liable
for the future payment of any outstanding amount of its Equity Commitment as
defined in Clause 4.2.3. of the JV Agreement. Upon payment of the purchase price
by Shurgard, which shall be made within one hundred eighty (180) calendar days
following the determination of the purchase price, Luxco shall sell and transfer
its Shares to Shurgard.

 

Without prejudice to the remedies mentioned in the previous paragraphs, if Luxco
fails to comply with its obligation to pay the Exercise Price within the period
provided in Clause 3.1, Shurgard Self Storage SCA will be discharged from its
obligations under Clause 11.1 of the JV Agreement.

 

4



--------------------------------------------------------------------------------

4 Subscription to a capital increase

 

4.1 Effective upon the transfer of the Relevant Bonds to Luxco in accordance
with this Put and Call Option Agreement, Shurgard hereby assigns to Luxco its
rights and obligations under the Share Subscription Undertaking (as defined in
Clause 6 of the Subscription Agreement) with respect to the transferred Relevant
Bonds.

 

4.2 Effective upon the transfer of the Relevant Bonds to Luxco in accordance
with this Put and Call Option Agreement, Luxco hereby irrevocably assumes
Shurgard’s rights and obligations under the Share Subscription Undertaking (as
defined in Clause 6 of the Subscription Agreement), with respect to the
transferred Relevant Bonds.

 

5 Term

 

This Put and Call Option Agreement is entered into for a fixed term commencing
on the signing date of the Put and Call Option Agreement and ending one (1)
month following the date on which all sums due by the Issuer under the Facility
have been paid and repaid.

 

6 Miscellaneous

 

6.1 Further Assurances

 

The Parties agree and undertake to furnish to each other such further
information, to execute such other documents, and to do such other things, as
the other Party may reasonably request for the purposes of carrying out the
intent of this Put and Call Option Agreement.

 

6.2 Expenses

 

Save as otherwise provided herein, the each Party shall bear its own expenses
incurred in connection with the preparation of this Put and Call Option
Agreement and the transactions contemplated hereby, including, without
limitation, legal and auditing fees and expenses.

 

6.3 Press Announcements

 

All public announcements, releases, statements and communications by any of the
Parties to third persons (excluding the employees of either Party and customers)
relating to this Put and Call Option Agreement shall be made only at such time
and in such manner as may be prior agreed upon in writing by the Parties, unless
otherwise required by law or contract. To the greatest extent practicable, the
Parties shall discuss with each other the form, timing and substance of such
announcements, releases, statements and communications prior to the
dissemination thereof.

 

6.4 Notices

 

Any and all notices, elections or demands permitted or required to be made under
this Put and Call Option Agreement must be in writing, signed by the Party
giving such notice, election or demand, and must be delivered personally,
transmitted by electronic means (by e-mail or facsimile) with receipt confirmed
or sent by nationally reputed courier service that provides verification of
delivery, to the other Party, at the address set forth below, or at such other
address as may be supplied by written notice given in conformity with the terms
of this Clause 6.4. The date of personal delivery or the date of e-mail or
receipt, as the case may be, is the date such notice is effectively given,
provided that the Parties agree that wherever practicable, and as a first
option, any form of communication contemplated by this Clause 6.4. shall be
transmitted by electronic means.

 

 

5



--------------------------------------------------------------------------------

If to Shurgard:    To:   

Shurgard Storage Centers Inc.

Valley Street 1155, Suite 400

98109-4426 Seattle

USA

     Attn:    Mr. Harrell L. Beck      Telefax:    00 1-206 652.37.60
With a copy to:    To:   

Shurgard Storage Centers Inc.

Valley Street 1155, Suite 400

98109-4426 Seattle

USA

     Attn:    General Counsel      Telefax:    00 1-206 652.37.60 If to the
Issuer:    To:   

First Shurgard Finance SARL

291, route d’Arlon

L-1150 Luxembourg

     Attn:    Mr. Steven De Tollenaere      Telefax:    00 32 2 229 56 55 With a
copy to:    To:   

Shurgard Self Storage SCA

Quai du Commerce 48

1000 Brussels

Belgium

     Attn:    General Counsel      Telefax:    00 32 2 229 56 55 If to Luxco:   
To:   

Crescent Euro Self Storage Investments Sàrl

291, route d’Arlon

L-1150 Luxembourg

     Attn:    Mr. Henry Thompson      Telefax:    00 973 218 333

 

6.5 Severability

 

If any provision of this Put and Call Option Agreement shall be held invalid or
unenforceable in whole or in part, then such provision shall be ineffective to
the extent of such invalidity or unenforceability, without invalidating the
remaining provisions of this Put and Call Option Agreement. In this event, the
Parties shall cooperate to achieve the intended purpose of such provision, to
the extent legally permissible.

 

6



--------------------------------------------------------------------------------

6.6 Assignment

 

This Put and Call Option Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and assigns. Except as
otherwise expressly permitted in the Put and Call Option Agreement, the Parties
may not, directly or indirectly, assign or transfer this Put and Call Option
Agreement or any right, obligation or interest herein in whole or in part
without the prior written consent of the other Parties in each instance and
unless the assignee or transferee shall have assumed in writing all the duties
and obligations of the transferee. Upon such assignment or transfer, the
transferor shall remain primarily liable hereunder unless otherwise expressly
provided in this Put and Call Option Agreement.

 

6.7 Governing Law

 

This Put and Call Option Agreement shall be governed by and construed in
accordance with Belgian law.

 

6.8 Arbitration

 

  6.8.1 All disputes arising in connection with this Put and Call Option
Agreement, and which Parties are unable to settle amicably shall be finally
settled under the Rules of Arbitration of the International Chamber of Commerce
(the “Rules”) by three arbitrators, all appointed by the International Court of
Arbitration of the International Chamber of Commerce in accordance with the
Rules (the “Court”).

 

The arbitration shall be held in Geneva. The proceedings and award shall be in
the English language.

 

Every arbitrator must be and remain independent of any person that is a party to
this Put and Call Option Agreement or any of the Relevant Agreements (as defined
in the JV Agreement), even if such party is not actually a party to the
arbitration proceedings being conducted under this present Clause 6.8.

 

  6.8.2 All Parties to this Put and Call Option Agreement hereby acknowledge
that the subject matter of the Relevant Agreements has a close
inter-relationship.

 

  6.8.3 In order to ensure that all disputes in connection with any of the
Relevant Agreements are resolved in a uniform and compatible manner, the Parties
to this Agreement agree to procure that the procedures set out in Clause 17.10.3
of the JV Agreement shall be complied with.

 

  6.8.4 The Parties hereby agree not to seek judicial review of any award made
pursuant to this Clause 6.8. They specifically and irrevocably exclude their
right to seek judicial review of the award on all the grounds listed in article
190 (2) of the Swiss Conflict of Laws Statute.

 

[NEXT PAGE IS SIGNATURE PAGE]

 

7



--------------------------------------------------------------------------------

Done in Brussels, on May 26, 2003, in four originals. Each Party, Société
Générale and First Shurgard Finance Sàrl acknowledge receipt of their own
original.

 

Shurgard Storage Centers Inc.:   Crescent Euro Self Storage Investments Sàrl:  
 

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

Name:       Name:   Henry Thompson Title:       Title:   Executive Director

 

For acknowledgement and approval of Clauses 4 and 6.4 of this Put Option
Agreement:

 

First Shurgard Finance Sàrl:

   

 

--------------------------------------------------------------------------------

Name:   Steven De Tollenaere Title:   Manager

 

For acknowledgement and approval of Clause 4 of this Put Option Agreement:

 

Société Générale:

   

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

Name:       Name:     Title:       Title:    

 

For approval and acceptance of the benefit of Clause 3.4, pursuant to article
1121 of the Belgian Civil Code:

 

Shurgard Self Storage SCA:

   

 

--------------------------------------------------------------------------------

Name:   European Self Storage SA Title:   Executive General Manager represented
by, Name:   Patrick Metdepenninghen Title:   Permanent representative

 

8



--------------------------------------------------------------------------------

ANNEX 1

COPY OF THE SUBSCRIPTION AGREEMENT

 

9